                                         Case 5:19-cv-01427-CFK Document 1 Filed 03/29/19 Page 1 of 8


:~JS:,:::~¥:~.~~o~t""bmrohorem~~~.:,?:!,~~!,~~"'m~ ofpl~moi~ ~!:!b::-1.~
provided by local rules of court This fonn, approved by the Jud1c1al Conference of the Umted States m September 1974, 1s required for the use of the Clerk of Court for the
purpose of1mtiatmg the CIVli docket sheet (SfE !NSTFIUC'T!ONSON NEXT PAGh OF THIS FORM)

    I. (a) PLAil'ITIFFS                                                                                                DEFENDASTS
    Richard Ingle                                                                                                    Police Officer Charles Federico


       (b)     County of Residence of Fust Listed Pia              tiff
                                         (EXCEPT IN US PLA          TIFF CASES)
                                                                                                                       NOTE


       ( C)    Attorneys {Firm Name, Address and Telephone Number}                                                      Attorneys (If Known)

    Martin Stanshine. Esquire
    1528 Walnut St Suite 700. Philadelphia, PA 19102. 215-985-4204

    II. BASIS OF JURISDG/
                        ON(Ptacea11                                  "X"mOneBoxOnly)                   III. CITIZENSIIlP OF PRINCIPAL                                        PARTIESrrtacean           ·x
                                                                                                                                                                                                   mOneBoxforPtazntzff
                                                                                                                   (For Diversity Cases Only)                                           and One Box for Defe11dant)
    '1 I   t; S Government                    M3     Federal Quesllon                                                                          PTF           DEF                                                  PTF       DEF
               Platnllff                               (U.S Government Not a Party)                        C111Zen of This State               :X   I         OI:    1   Incorporated or Prmc1pal Place           n     4   '1 4
                                                                                                                                                                           of Busmess Jn This State

::J 2 L' S Government                         CJ 4   Diversity                                             Citizen of Another State            n    2         ::J    2   Incorporated and Pnnc1pal Place          CJ5       '15
               Defendant                              (lndzcate Citizenship of Parties tn Item Ill)                                                                         of Busilless In Another State

                                                                                                                                               '1 3           '1     3   Foreign Natton                           n     6   a   6


    IV NATURE OF SUIT fPIace an ·x                                oneBox On ly)                                                                                Cl ICkhere £or N ature o rs Ult co de oescnnttons
I          .   CONTRACT -            0
                                         •*   -
                                                            Ill

                                                - - · • "'' <TORTS                                               FORFEITURE/PENALTY                           ''BANKRUPTCY ~ · .. ..-OTHER STATUTES -                               I
CJ 110 Insurance                         PERSONAL L"<JL'RY            PERSONAL INJL'RY                     '1 625 Drug Related SeIZUre              CJ 422 Appeal 28 l:SC 158                  ::J 3 75 False Claims Act
CJ 120 Manne                         '1 310 Airplane              CJ 365 Personal lnJury .                           of Property 21 t:SC 881        '.J 42.3 Withdrawal                        '.J 376 Qui Tam (31 t:SC
:J I 30 Miller Act                   '.J 31 5 Airplane Product             Product Liability               '.J 690 Other                                            28LSC 157                          3729(aJ)
::J 140 Negollable Instrument                  Liab1hty           '.J 367 Health Carel                                                                                                         CJ 400 State Reapport10nrnent
'.J l 50 Recovery of Overpayment '1 320 Assault, Libel &                   Pbarmaceuttcal                                                               " PRflPERrr RIGHTS -        ::J 410 Antitrust
         & Enforcement of Judgment             Slander                     Personal In;ury                                                          CJ 820 Copynghts                !"l 4 30 Banks and Bank.mg
'1 l 5 l Medicare Act                '.J BO Pederal Employers·             Product Liab1hty                                                         CJ 8 30 Patent                  CJ 450 Commerce
CJ 152 Recovery of Defaulted                   Liability          CJ 368 Asbestos Persona:                                                          '.J 815 Patent· AbbreV!ated     CJ 460 Deportation
         Student Loans               '1 340Manne                            Injury Product                                                                      New Drug Apphcation :J 470 Racketeer Influenced and
         (Excludes Veterans)         '.J 345 Manne Product                  L1ab1hty                                                                CJ      840 Trademark                    Corrupt Organizat10ns
CJ 15 3 Recovery of Overpayment                L1ab1bty              PERSONAL PROPERTY                                      LABOR                       *   SOCIAL SE ·1 RITY * • * CJ 480 Consumer Credit
         of Veteran's Benefits       '1 350 Motor Vehicle         n 3 70 Other Fraud                       CJ    710 fair Labor Standards           rJ      861 HIA (l 39Sm         '.J 490 Cable/Sat TV
'1 160 Stockholders Smts             '.J 35 5 Motor V eh1cle      ::J 371 Truth m Lending                              Act                          CJ      862 B:ack Lung (923 J   '1 850 Securit1es/Comrnod11Ies/
CJ 190 Other Contract                         Product Liabthty    ::J 380 Other Personal                   '1    720 Labor/Management               '1      863 DlWCIDIWW (405(g))           Exchange
::J 195 Contract Product Liab1hty :J 360 Other Personal                    Property Damage                             Relallons                    :J      864 SSID Tttle XVI      CJ 890 Other Stall1tory Actions
n 196 Franchise                               In;ury              n 385 Property Damage                    CJ    740 Railway Labor Act              :'.J    865 RSI (405(g))        0 891 Agncultural Acts
                                     '.J 362 Personal Injury •             Product Ltah!hty                CJ    75 l Pannly and Medical                                            :'.J 893 Envtr0nmental Matters
                                       -   ,Medical Malnracllce                                                        Leave Act                                                    '.J 895 freedom of!nformation
1--- REALPROPERTY                 ., > vtCIVIL RIGHTS CA            PRISONER PETITIONS                     ::J   790 Other Labor L111ga11on                 FEDERAL TAX SUITS ' •             Act
'1 210 Land Condemnation         ( ~;ther CIVIi Rights                Habeas Corpus:                       CJ    791 Employee Retirement            '1      870 Tues (1J S Plamllff ::J 896 Arb11ra11on
'1 220 foreclosure                            Votmg               '.J 46 3 Ahen Detamee                               Income Securtty Act                       or Defendant)       ::J 899 Adnumstrative Procedure
'.J 230 Rent Lease & E1ectment                Employment          CJ 510 Motions to Vacate                                                          CJ      871 IRS - Tlurd Party            Act/Review or Appeal of
'.J 240 Torts to Land                '1 44 3 Houstngt                      Sentence                                                                             26 L'SC 7609                 Agency Decmon
'1 24 5 Tort Product L1abiltty               Accommodations       CJ 5 30 General                                                                                                   CJ 950 Conslltul!onal1ty of
::J 290 All Other Real Property      '1 44 5 Amer w/D1sab1bt1es · CJ 5 35 Death Penalty                              IMMIGRATION                                                             State Statutes
                                              Employment              Other:                               CJ 462 Naturalizallon Apphcat10n
                                     CJ 446 Amer w/D1sab1h1Ies · 0 540 Mandamus & Other                    ::J 465 Other Imnugrallon
                                             Other                CJ 5 50 Civil Rights                               Acllons
                                     '1 448 Education             CJ 5 55 Pnson Condition
                                                                  ::J 560 Civil Detamee ·
                                                                          Cond1llons of
                                                                           Confinement

    V. ORIGIN (Placean           "X"tnOneBoxOnly)
    0 I    Ongmal            ::1 2       Removed from               ::1 3   Remanded from             ::1 4 Remstated or        0 5   Transferred from                   n   6 Mult1d1stnct              n   8 Mult1d1stnct
           Proceedmg                     State Court                        Appellate Court                Reopened                   Another D1stnct                           L1t1gat1on ·                  L1t1gat1on -
                                                                                                                                      (specify)                                 Transfer                      Dtrect File
                                                  Cite the C S CIVIi Statute under which you are filmg (Do not cite j11risdietiDnal statutes 11nless diversity)
    VI. CAt:SE OF ACTION 42 USC Section 1983 and 1988
                                                  Bnef description of cause
                                                  Police Officer assaulted plaintiff. resulting m fractured nb
    Vil. REQt:ESTED IN    C1 CHECK IF THIS IS A CLASS ACTION                                                     DEMA."'ID S                                          CHECK YES only       tf                     omplamt
         COMPLAINT:           UNDER RL1.h 23, F RCv p                                                              Under $150,000 00                                  Jt:RY DEMAND:                               '."JNo

    VIII. RELATED CASE(S)
                            (See instruct1011s)
          IF Al"ll'Y                            JCDGE                                                                                                       DOCKET !'<1.,'MBER
    DATE                                                          ~~TTORNEYOFRECORD
March 28. 2019
FOR OFFICE !JSE ONLY
                                                                                                                                                                                                HAR 29 2019
      RECEIPT#                                                                     APPL YING IFP                                   .JL'DGE                                      MAG Jt:DGE
                           Case 5:19-cv-01427-CFK Document 1 Filed 03/29/19 Page 2 of 8
                                         \
                                          \                                                                                                               18
cf/(                                                                    UNITED STATES DISTRICT COURT
                                                            FOR THE EASTERN DISTRICT OF fENNSYLV A;"flA

                                                                                  I>ESICNA.TlON FORM
                    (to b1 NS~cf by co11rutl r>r /ro Jf p/11111.tijf to 111thc11t1 tJi1 cat1zory ofthe ca.it fat dlt P"J'Pd'' of CW:pwtflll to IA< '111roprtatt aatrndi:uJ
                                                                                                                                                                             1427
 Address of Plainttff _                                                1351 Walnut Street. Reading, PA 19604
                                                                      815 Washington Street. Reading, PA 19601
 Address of Defendant.                                ~~~~                                                                                          -------
 Place of Acctdent, lnctdent or Transactton: - - - - -


 RELATED CASE, IF ANYt
 Caso Number                                                            1\&dgo ___ _                                                     Oat~ Tcttn11111ted.

 Civil cases arc deemed related when fn 1a ans.w1:red ~any oC the follo'l{lng ~e$llotu
       c, tluc oase related co J)rQpeny 111cludcd tn an c11tlu:1 numbered suit pcn(!ing or Wttbm 011.c yc.u
       prcv1ollllly temuaated action 111 this eourt'7
 2.    Docs this Cl!SQ 111.vol~ lh<: J3llle wue of l'a<:I or grow out of the $illlC 1!"2tl.~uoa t$ a prior ru1t
       pendmg or wilh111 cm:i yoac prm.ou.sly terminated action: m d:us court"
 3,    Do~ this   case involve th• validity or infnngemeiu or a patont already m.twt or lllY earlier
       numbered c~ pend111g or within one year preVlously tcnrunat~ action of this court?

 ~     b this c:ue a iecoo.d or ll\lccm1ve habeas corpt13, soe1~ 1«unty appffi. or prose c1-vil nghts
       ~filed by the ume ind1v1dull?                    ~
                                                                                                                                             Yes   D              No .,/


 l certtfy that, to my knowledge, tho 111th.!n c:&sQ 0 Is               I   rf' Qt        ~latc:d to my case now ~ding oc wilhm OC\!:' year prevtousl)' ternnnat~d actton tll
 th!t court uitCopl 14 ri.olcd above.
 flm               l.//3/JO\_                                                              ~~                                                   . )S:bB~                      __
                                                                                 ~~                                                                      ~~



             F#n* Q•uio11 Cad'

 D           lndctll4lty Contract. Manne Contracl, and All OCher Conlrut4                                          lnsunnce Contract and ~ Contract!
 D           FF.LA                                                                                                 Airplano Penonal lnJury

 B           Jones Act-P¢1'$¢t1al lnJ\lfY
             Antltr\lllt
             P1'tent
                                                                                                                   Auault, Defamab.oo
                                                                                                                   Manno Penoml. liiJury
                                                                                                                   MoUirVeli.1¢le Pmonal Injury
             lAlxlr-Mana&tl'llent Rel.i!t10M                                                                       Other Pmonal In,iury {lftut 1p«f/yJ - - - - -
             CtYtl Rlghta                                                                                          Products Labtll.cy
             H~Cotp\la                                                                                             Pm1.ICU Ltabtlity .. Asbestos
             Se®ntles Act{•) Ciwa                                                                                  All othet DIVC!'&tty Cues
             Soc1al Sccunty Rcvtcw Cl14(;')                                                                        (1>/t«3f'IPfCl/y) •
 D           A!I ct.bot Fedm.1 Qllellllon CUC3
             (P/tlUt rpmfyJ - ~ -             -       -


                                                                                    AUITRAT10N CU.TIF'ICATION
                                                          (I'M t/!tct of llll.r (trll/lc"M" IS ft> ftlflOW lht Catt/,.,,, tllifbi/lly fol' dl'bl/1''1tlo11)

  (, ___________;s~~...u~ir:__, ~ o{ rocotd pro~ plalJ11111', do hereby certify          f)I'




             Pur3uant to Local CtVll Rule 53 ..2, ~ 3(c) ( ,      o tho l\o$1 of my knowl.edie and behef, the daiugea recoverable ui t!u& clYll actton e-.se
           : exceed th• sum of $l 50,000 00 oic:cl11s1ve ot tntcce4t        .tt.s

      liil; R~ltef o!.li«,than monetaI}' dama.i~ 14 1ought
                 ~ • d
                                                                                                                                                               1~388
                                                  t       ''

  DA~ .March 27, 20._19~---
                                                                                   J"



                                                                                   Alta11t1'/"4t·Law 1 Pro S4 P/411111.ff

  NOTE A tnal di. :10vo wi.a bu tnal \ly Jury only 1r 1h~haf~ cornp~ceMth. 'f'R.C.1 :n
            Case 5:19-cv-01427-CFK Document 1 Filed 03/29/19 Page 3 of 8


                              IN THE UNITED STATES DISTRICT COURT
                          .FOR THE EASTER.~ DISTRICT OF PENNSYLVANIA

                          CASE MANAGEMENT TRACK DESIGNATION FORM

                                                                            CIVIL ACTION

                            v.
                                                                    19      NO.
                                                                                1417
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security -- Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                    )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.        )

(d) Asbestos - Cases involving claims for personal mjury or property damage from
    exposure to asbestos.                                                                             )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )

(f) Standard Management - Cases that do not fall into any one of the other tracks.                ©
 3 ( ']. 7(1
Date
                   °'            f/0.c..\ i I \ 5-\=~r:>h ~a<:..
                                     Attorney-at-law                    Attorney for

                                                .
                                  '2.\5 ~ 5l..\S-     o   ~Co   8    ~C-.\\Of)\-0v'\5h\OL@~:\.co.
Telephone                              FAX Number                       E-Mail Address


(Civ. 660) i0/02




                        MAR 2 9 2019
          Case 5:19-cv-01427-CFK Document 1 Filed 03/29/19 Page 4 of 8


                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track
    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the mitial pleading.

    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track des1gnat10n form specifymg that the plamtiffbelieves the case reqmres Standard Management or
Special Management. ln the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, subrrut to the clerk of court and serve on the
plaintiff and all other parties, a case management track designat10n form specifying the track to which that
defendant believes the case should be assigned.

    (c)        The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

     (d)         Nothing in this Plan is intended to abrogate or lirrut a Judicial officer's authonty in any case
pending before that judicial officer, to direct pretnal and tnal proceedmgs that are more strmgent than those
of the Plan and that are designed to accomplish cost and delay reduction.

     (e)        Nothing in this Plan is mtended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                               Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually include that class of cases commonly referred to as "complex
litigat10n" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
mtended to include cases that present unusual problems and reqmre extraordmary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: ( 1) large number of parties; (2) large number of claims or defenses, (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence, (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed w1thm an exceptionally
short time; and (9) need to decide prehrninary issues before final disposition. It may mclude two or more
related cases. Complex litigation typically mcludes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated associat10n of large membership; cases mvolvmg requests for
injunctive relief affecting the operation oflarge business entities; patent cases; copynght and trademark
cases; common disaster cases such as those ansmg from aircraft crashes or marine disasters; act10ns brought
by individual stockholders; stockholder's denvative and stockholder's representative actions; class actions or
potential class actions; and other civil (and cnrrunal) cases mvolving unusual multiphcity or complexity of
factual tSsues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex L1tigat10n
Second, Chapter 33.
Case 5:19-cv-01427-CFK Document 1 Filed 03/29/19 Page 5 of 8
Case 5:19-cv-01427-CFK Document 1 Filed 03/29/19 Page 6 of 8
Case 5:19-cv-01427-CFK Document 1 Filed 03/29/19 Page 7 of 8
Case 5:19-cv-01427-CFK Document 1 Filed 03/29/19 Page 8 of 8
